9/28/2020                                          SEC.gov | SEC Charges Pastor With Defrauding Retirees
                                                                                                                   EXHIBIT
                                                                                                                        17
                                     Press Release


        SEC Charges Pastor With Defrauding Retirees
        FOR IMMEDIATE RELEASE
        2017-74
        Washington D.C., March 30, 2017 — The Securities and Exchange Commission today announced fraud charges
        and an emergency asset freeze obtained against a Michigan-based pastor accused of exploiting church members,
        retirees, and laid-off auto workers who were misled to believe they were investing in a successful real estate
        business.

        The SEC alleges that Larry Holley, the pastor of Abundant Life Ministries in Flint, Mich., cloaked his solicitations in
        faith-based rhetoric, replete with references to scripture and biblical figures. Holley allegedly told prospective
        investors that as a person who “prayed for your children,” he was more trustworthy than a “banker” with their
        money. According to the SEC’s complaint, Holley held financial presentations masked as “Blessed Life
        Conferences” at churches nationwide during which he asked congregants to fill out cards detailing their financial
        holdings, and he promised to pray over the cards and invited attendees to have one-on-one consultations with his
        team. He allegedly called his investors “millionaires in the making.”

        According to the SEC’s complaint, which also charges Holley’s company Treasure Enterprise LLC and his
        business associate Patricia Enright Gray, approximately $6.7 million was raised from more than 80 investors who
        were guaranteed high returns and told they were investing in a profitable real estate company with hundreds of
        residential and commercial properties.

        According to the complaint, Gray advertised on a religious radio station based in Flint and singled out recently laid-
        off auto workers with severance packages to consult her for a “financial increase.” Gray allegedly promised to roll
        over investors’ retirement funds into tax-advantaged Individual Retirement Accounts (IRA) and invest them in
        Treasure Enterprise. The SEC alleges that no investor funds were deposited into IRAs, and Treasure Enterprise
        struggled to generate enough revenue from its real estate investments to support the business and make
        payments owed to investors. Treasure Enterprise owes investors an estimated $1.9 million in past due payments,
        according to the SEC’s complaint.

        “As alleged in our complaint, Holley and Gray targeted the retirement savings of churchgoers, building a bond of
        trust purportedly based on faith but actually based on false promises,” said David Glockner, Director of the SEC’s
        Chicago Regional Office.

        According to the SEC’s complaint, Holley, Gray, and Treasure Enterprise were not registered to sell investments.
        The SEC encourages investors to check the background of anyone offering to sell them investments by doing a
        quick search on the SEC’s investor.gov website.

        The SEC has obtained a temporary restraining order in U.S. District Court for the Eastern District of Michigan that
        freezes the assets of Holley, Gray, and Treasure Enterprise. The court’s order also appoints a receiver and
        imposes other emergency relief.

        The SEC’s complaint alleges violations of Sections 5(a), 5(c), and 17(a) of the Securities Act of 1933 and Sections
        10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10b-5. The complaint seeks disgorgement of ill-
        gotten gains plus interest, penalties, and permanent injunctions.



https://www.sec.gov/news/press-release/2017-74                                                                                    1/2
9/28/2020                                        SEC.gov | SEC Charges Pastor With Defrauding Retirees

        The SEC’s investigation, which is continuing, is being conducted by Ana P. Doncic, Delia L. Helpingstine, and
        Sruthi Koneru of the Chicago office. The case is being supervised by Steven L. Klawans, and the litigation is being
        led by Jonathan S. Polish.

                                                                ###




                                                                                   Related Materials
                                                                                           SEC Complaint

                                                                                           SEC Spotlight: Affinity Fraud




https://www.sec.gov/news/press-release/2017-74                                                                                2/2
